Chambers, J.
¶19 (concurring) — I concur with the majority in result. The Washington State Constitution, our founding charter, sets forth the qualifications for being a superior court judge. They are simple. “No person shall be eligible to the office of judge ... of a superior court, unless he shall have been admitted to practice in the courts of record of this state.” Const, art. IV, § 17. Under our constitution, any person admitted to practice in Washington courts of record is eligible to be a judge. The petitioners contend that the legislature may, and has, add additional qualifications to those set forth in the constitution. We have answered this question already, and the answer is no. Gerberding v. Munro, 134 Wn.2d 188, 210, 949 P.2d 1366 (1998); In re Contested Election of Bartz, 47 Wn.2d 161, 164, 287 P.2d 119 (1955).
¶20 I respectfully concur.
González, J., concurs with Chambers, J.